05/11/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0009


                                 No. DA 21-0009


CITY OF MISSOULA,

             Plaintiff and Appellee,

      v.

DELORISANN M. GIBSON,

                   Defendant and Appellant.


                                       ORDER

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including June 18, 2022, within which to prepare, file, and serve the State’s

response brief.




CH                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              May 11 2022